Citation Nr: 1721407	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference; a transcript of that hearing is of record.

In February 2014, the Board remanded the claim for further development.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the criteria for TDIU are met.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is unable to obtain and maintain substantially gainful employment because of her service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) rated at 50 percent, low back strain rated at 40 percent, and trochanteric bursitis left hip rated at 20 percent.  

The Veteran has a total combined rating of 80 percent from May 2009.  Thus the minimum scheduler threshold requirement to be considered for TDIU is satisfied.  38 C.F.R. § 4.16 (a).  The question is whether she is precluded from obtaining or engaging in substantially gainful employment due to her service-connected disabilities.

On the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability, the Veteran reported that she last worked in 1997 due to her legs.  She reported a high school education with completion of licensed professional nursing (LPN) training during military service.  She noted that she had sought employment since 1997 but was unable to be hired as she could not guarantee if and how long she could work, due to the nature of her disability.

VA treatment records show complaints of chronic low back and left hip pain.  Records from VA vocational rehabilitation services are also in the claims file.  These records show vocational rehabilitation counselors determined that the combination of the Veteran's service-connected PTSD, low back strain, and left hip bursitis disabilities rendered her unable to obtain and maintain substantial gainful employment.  In correspondence dated in September 2009 and January 2010, VA counselors noted that the limitations from these conditions are related to standing, walking, sitting, lifting, stooping, bending, memory, balance, fatigue, depression, and sleep loss.  Given these conditions, the counselor determined the Veteran has a total loss of labor market access.  It was also determined that the Veteran has a serious employment handicap due to symptoms of chronic pain, withdrawal from society and the fact that she had long and substantial period of unemployment and an unstable work history.  The achievement of a vocational goal was not currently feasible.

VA Compensation and Pension (C&P) examination reports in September 2009 and June 2012 do not contain specific opinions regarding the Veteran's ability to work.  It is noted, however, that the level of impairment discussed in the orthopedic and psychiatric examination reports did not suggest that the Veteran was thought to be unemployable due to service-connected disabilities. 

In October 2012 a private physician, Dr. Christiansen, submitted a letter asserting that the Veteran has been unable to work for about 10 years because of back pain and leg weakness.  Dr. Christiansen indicated that these conditions are chronic and because of this, she will be unable to work in the future.

In a November 2012 VA examination, it was indicated that due to the thoracolumbar spine, the Veteran has functional loss and/or impairment and/or additional limitation of range of motion after repetitive use.  The contributing factors are listed as weakened movement, interference with sitting, standing and/or with weight bearing, and pain on movement.  The VA examiner opined that the Veteran's functional impairment or loss majority stems from her non-service-connected bilateral leg weakness condition, not the lumbar back strain or the left hip bursitis.  The symptoms from the latter two service-connected conditions appear much less significant and more manageable in general.  The examiner noted that although the back and left hip pain may certainly impact activities of a physical nature, their influence in regard to sedentary type activities is much less significant.  The examiner opined that it appears that the Veteran's service-connected disabilities of low back strain and left hip bursitis do not render her unable to secure and maintain gainful employment of a sedentary nature.

In September 2013, the Veteran testified at a videoconference hearing.  The Veteran testified that she has been unemployed for approximately 16 to 17 years.  She testified that she can no longer work regular 8 or 12 hour shifts as a pediatric nurse as there are days when she is unable to walk or move, and in terms of sedentary work, she cannot sit for 8 hours a day.  Further, the Veteran testified that she had been going to VA vocational-rehabilitation services and they determined that she was not retainable or capable of obtaining gainful employment.  

In November 2013, Dr. Christiansen submitted another letter asserting the Veteran has been unable to work since 1988 because of low back strain and trochanteric bursitis.  He further indicated that these conditions are chronic and because of this she is unable to work in the future.

In October 2014, Dr. Christiansen submitted a letter asserting that he has been the Veteran's primary care provider for 15 years.  He determined that due to her service-connected disabilities she is unable to be gainfully employed including any sedentary work.  He also listed her current disabilities with symptoms as (1) PTSD with frequent panic and depression episodes, (2) low back strain, unable to sit or stand for more than 30 minutes to one hour at a time, and (3) trochanteric bursitis left hip, unable to sit or stand for more than 30 minutes to one hour at a time.  Dr. Christiansen concluded that these conditions are all permanent and he would not expect her to get any better even with treatments and medications.

In reviewing the record, the Board believes that there is sufficient evidence to support a finding that the Veteran is precluded from obtaining or maintaining substantially gainful employment due to the combined effects of her service-connected disabilities.  The evidence shows that the Veteran has not worked for almost 20 years now and when she did work it was part-time through an agency that allowed her to work when she was physically and mentally able to do so (a form of protected employment).  She has significant and chronic pain from her service-connected lumbar spine and hip bursitis limitations that prevent her from being able to sit or stand for prolonged periods of time, bend, lift, or walk without the assistance of a walker or her power scooter.  VA vocational rehabilitation services have determined that the Veteran is unable to work due to the combination of her three service-connected disabilities and that she has a total loss of labor market access.  Additionally, the Veteran testified that she has not been able to find employment in her career field due to her service-connected disabilities.  The Board also finds it significant that the November 2012 VA examiner only determined the Veteran's service-connected low back strain and left hip bursitis do not prevent employment of a sedentary nature; however, the Veteran's prior work history of a nurse is consistent with a more physical form of labor to include lifting patients, moving and transporting medical equipment, frequent walking, bending, and standing, etc.  From the cumulative evidence, it is reasonably plausible that labor intensive/physical employment would be precluded due to her service-connected limitations.

The Board has no reason to doubt or question the veracity of the positive evidence of record, including the Veteran's testimony.  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that her service-connected disabilities warrant a grant of TDIU.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016). 


ORDER

Resolving all doubt in favor of the Veteran, TDIU is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


